Citation Nr: 1738815	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-41 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent prior to January 10, 2017, for degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to a separate schedular rating for bilateral upper extremity radiculopathy prior to January 10, 2017.

3.  Entitlement to a rating in excess of 20 percent for bilateral upper extremity radiculopathy from January 10, 2017.

4.  Entitlement to an extraschedular rating prior to January 10, 2017, for DDD of the cervical spine. 

5.  Entitlement to a rating in excess of 30 percent from January 10, 2017, for DDD of the cervical spine. 

6.  Entitlement to total disability based on individual unemployability (TDIU) prior to February 4, 2014.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was originally service-connected for the disability on appeal by way of a July 1991 rating decision.  At that time the disability was characterized as "neck pain, status post cervical muscle strain."  The Veteran currently is diagnosed with DDD of the cervical spine.  The March 2010 and the January 2017 VA examiners determined that the DDD is a progression of the cervical spine strain.  Thus, this issue has been recharacterized to reflect the current diagnosis.  

The issue of entitlement to an increased rating prior to January 10, 2017, has been bifurcated into a schedular rating and an extraschedular rating.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).

In June 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2013 and December 2016, the Board remanded the case for additional development.

As the Board noted in December 2016, the Veteran appears to have raised the issue of entitlement to an increased rating for his service-connected back disability in an August 2016 correspondence.  This statement does not meet the standards of an intent to file under 38 C.F.R. §3.155(b) (2016) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  Also, during the June 2013 hearing, the Veteran appeared to reopen the issue of entitlement to secondary service connection for headaches.  This matter is referred to the AOJ for development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular schedular rating prior to January 10, 2017, entitlement to a rating in excess of 30 percent from January 10, 2017, entitlement to a rating in excess of 20 percent for bilateral upper extremity radiculopathy, and entitlement to TDIU prior to February 4, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's cervical spine symptoms are shown by medical evidence to be the same ongoing process of the status post muscle strain diagnosed during his active duty military service.

2.  Prior to January 10, 2017, the Veteran's cervical spine disability was manifested by subjective complaints of chronic pain, range of motion greater than 15 degrees, muscle spasms severe enough to result in abnormal gait or abnormal spinal contour, no ankylosis, and no incapacitating episodes requiring bedrest.

3.  The Veteran has been diagnosed with bilateral upper extremity radiculopathy as a manifestation of the service-connected DDD of the cervical spine.

3.  From February 18, 2016 to January 10, 2017, the evidence shows mild radiculopathy of the left upper extremity, lower and middle radicular groups, due to the Veteran's cervical spine disability, without evidence of moderate or severe incomplete paralysis or complete paralysis of the lower or middle radicular groups. 

4.  From February 18, 2016 to January 10, 2017, the evidence shows mild radiculopathy of the right upper extremity, lower and middle radicular groups, due to the Veteran's cervical spine disability, without evidence of moderate or severe incomplete paralysis or complete paralysis of the lower or middle radicular groups.


CONCLUSIONS OF LAW

1.  Prior to January 10, 2017, the criteria for a schedular rating in excess of 20 percent for DDD of the cervical spine have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for the assignment of a separate disability rating for bilateral upper extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.124a, DCs 8511, 8512 (2016).

2.  From February 18, 2016 to January 10, 2017, the criteria for a separate 20 percent rating for radiculopathy of the left upper extremity have been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.69, 4.124a, DC 8513 (2016).

3.  From February 18, 2016 to January 10, 2017, the criteria for a separate 20 percent rating for radiculopathy of the right upper extremity have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.69, 4.124a, DC 8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a January 2010 pre-adjudication letter.

The evidence of record includes VA treatment records, private treatment records, the Veteran's testimony, and lay statements.  Therefore, VA has complied with its duty to obtain available records.  See 38 U.S.C. § 5103A.

The Veteran was afforded VA examinations in May 2008, March 2010, and February 2016.  He contends that one of the examinations is inadequate.  Although the Veteran does not identify which examination he is referring to, presumably it is either the May 2008 or March 2010 examination given the date of the correspondence.  Specifically, the Veteran maintains that the examiner did not "thoroughly and properly investigate [his] symptoms" and that the examination "took approximately ten minutes to complete."  See April 2010 Form 9.  

There is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Clear evidence to the contrary is required to rebut this presumption of regularity.  Id.  Here, the evidence does not reflect irregularities with the way any of the three examinations were conducted or with the examination reports themselves.  The reports address the Veteran's current symptomatology, as well as clinical findings with specific ranges of motion and pain during active motion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Only the May 2008 examiner addressed passive range of motion, as required by Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  However, the Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  Although the examinations do not address pain or range of motion with weight bearing and non-weight bearing, the January 2017 VA examiner determined that it was medically inappropriate to assess the required Correia findings due to potential injury.  Finally, although the May 2008 examiner is a physician's assistant rather than a physician, a physician's assistant may provide competent medical evidence as long as the examination and opinion itself is not incomplete or otherwise insufficient.  Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  Thus, the presumption of administrative regularity is not overcome and the VA examinations are adequate for rating purposes.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The Veteran's cervical spine disability has been assigned a 20 percent rating under DC 5237 based on limitation of motion.  Under DC 5237, this disability can either be rated under the General Rating Formula for Disease and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in a higher evaluation.  38 C.F.R. § 4.71a, DC 5237.

Under VA regulations, normal range of motion of the cervical spine is flexion and extension to 45 degrees each, lateral flexion to 45 degrees in both directions, and rotation to 80 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V.

Under the General Formula, a 30 percent rating applies if forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5237.  

Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes lasting between 4 and 6 weeks in the past year.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician.  Id. at Note (1).
 
Based on a review of the evidence, the Board concludes that a schedular rating in excess of 20 percent prior to January 10, 2017 is not warranted.  Objective testing, including X-rays, reflect that the Veteran has multilevel DDD in his cervical spine.  Despite this disorder he was consistently able to flex forward in excess of 15 degrees.  Although a March 2008 private treatment record indicates that range of motion was reduced, the Veteran demonstrated flexion to 30 degrees two months later during a May 2008 VA examination.  In March 2010, the Veteran was provided with an additional VA examination, at which time he demonstrated forward flexion to 40 degrees.  

Following these examinations, the Veteran continued to demonstrate forward flexion in excess of 15 degrees.  During his April 2013 evaluation for the Social Security Administration (SSA), cervical spine flexion was normal.  A January 2014 private treatment record notes that cervical flexion was 20 degrees.  February 2014 VA treatment records note that cervical flexion was 20 degrees and 17 degrees.  The February 2016 VA examiner noted forward flexion to 25 degrees.  A December 2016 VA treatment record indicates that the Veteran is able to exercise.  The Board acknowledges that a May 2014 VA treatment record contains a finding of cervical flexion of 9 degrees, a finding which could warrant a higher 30 percent rating.  However, in light of the range of motion present on the other examinations and treatment records during the appeal period, the Board finds that this isolated, more severe degree of limitation of motion is inconsistent with the overall record and does not accurately reflect the range of motion of the Veteran's cervical spine during that time.  Therefore, it also does not indicate that a further increased staged rating should be granted, as such findings did not persist beyond May 2014.  

The Board has considered whether the Veteran's neck disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the cervical spine and chronic neck pain.  VA examiners noted objective evidence of pain during range of motion testing.  The Board acknowledges that the May 2008 range of motion for flexion was in excess of the benchmark required for a higher rating when considering functional impairment due to pain.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  The May 2008 examiner found increased pain after repetitive use testing, but no additional loss of motion.  The March 2010 examiner noted increased pain, but declined to assess for functional loss after repetitive testing.  Specifically, he determined that "[b]aseline pain and limited motion makes repetitive testing an undue burden."  The February 2016 examiner did not conduct repetitive testing despite finding that the Veteran was able to perform repetitions, but determined that there was no additional loss of function or range of motion after repetitions.  Although the February 2016 examiner found muscle spasms severe enough to result in abnormal gait or abnormal spine contour, the current 20 percent rating compensates the Veteran for this finding.  The Board finds credible the Veteran's reports of flare-ups with weather changes (see February 2016 VA examination).  The February 2016 examiner's attempt to quantify the degree of limitation experienced by the Veteran during flare-ups was unsuccessful as he concluded that any such limitation could not be determined without resorting to speculation.  Treatment records are absent for findings of a more severe loss of range of motion on flare-ups of the neck.  The evidence thus reflects that the limitations caused by the DeLuca/Mitchell factors do not cause the orthopedic symptoms of the Veteran's neck disability to more nearly approximate less than 15 degrees of flexion prior to January 10, 2017 as required for a 30 percent rating under the general rating formula.  

The General Formula also provides a higher rating may be warranted for favorable ankylosis of the entire cervical spine.  The evidence does not establish ankylosis of the cervical spine at any point prior to January 10, 2017.  Therefore, the criteria for a rating in excess of 20 percent under the General Formula have not been met.

Similarly, the evidence also does not establish the Veteran experienced IVDS with incapacitating episodes lasting between four and six weeks during any twelve month period prior to February 4, 2014.  Nor does the evidence establish that he was prescribed bedrest by a physician at any point during this time period.  Thus, the criteria for a higher rating under the IVDS formula have not been met.

The Board has carefully considered the Veteran's assertions regarding the severity of his neck disability.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher schedular rating for his cervical spine disability.

Finally, the Board notes that the Veteran has a scar on his neck.  Private and VA treatment records establish that the scar is related to removal of a parotid mass in 2008.  Thus, the Veteran's scar does not warrant a separate compensable rating. 
      
Radiculopathy of the Bilateral Upper Extremities

The Board has also considered whether the Veteran experienced any neurological disabilities prior to January 10, 2017, and finds that separate ratings are warranted for bilateral radiculopathy of the upper extremities.   

Paralysis of the middle radicular nerve group is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, DC 8511.  Neuritis and neuralgia of that group are evaluated under DCs 8611 and 8711.  Evaluations of 20, 30, and 40 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the minor (non-dominant) extremity.  Evaluations of 20, 40, and 50 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the major (dominant) extremity.  A 60 percent rating is warranted for complete paralysis affecting the minor extremity, with adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist lost or severely affected, and a 70 percent rating is warranted for the same manifestations in the major extremity.  Id.

DC 8512 provides the same tiered evaluations for mild, moderate, and severe, incomplete paralysis, and complete paralysis, of the nerves of the lower radicular groups, with neuritis and neuralgia of those groups evaluated under DCs 8612, and 8712.

Paralysis of all radicular groups is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, DC 8513.  Neuritis and neuralgia of all radicular groups is evaluated under DCs 8613 and 8713.  Evaluations of 20, 30, and 60 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the minor extremity.  Evaluations of 20, 40, and 70 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the major extremity.  An 80 percent rating is warranted for complete paralysis affecting the minor extremity, and a 90 percent rating is warranted for the same manifestations in the major extremity.  Id. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or nondominant upper extremity.  38 C.F.R. § 4.69.  Here, the Veteran is left-handed.  Therefore, his left upper extremity is evaluated as major, and the right upper extremity is minor.

The Veteran contends that his neck disability causes pain, numbness, tingling, and weakness in his hands, shoulders, and arms.  See October 2010 VA Form 9.  VA and private treatment records do not contain a diagnosis of radiculopathy or neuropathy in the upper extremities.  The May 2008 and March 2010 examinations do not reflect any neurologic abnormalities associated with the upper extremities and contain normal sensory examinations.  However, the February 2016 VA examiner diagnosed mild bilateral upper extremity radiculopathy of the middle and lower radicular groups based on mild to moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Specifically, he noted "[c]linical findings of subjective paresthesias and decreased pinprick sensation bilateral hands/fingers."  He attributed this condition to the Veteran's neck disability and explained that if it were due to the Veteran's diabetes then similar symptoms would be present in his feet as well.
  
The Board finds that separate 20 percent disability ratings from February 18, 2016 to January 10, 2017 are warranted for radiculopathy of the right and left upper extremities as due to the service-connected cervical spine disability.  The February 18, 2016 VA examination report indicates that the Veteran complained of intermittent paresthesias of the fingers, bilaterally.  He had the following signs and symptoms of radiculopathy in the upper extremities: mild (right) and moderate (left) intermittent pain, mild paresthesias and/or dysesthesias (both), and mild numbness (both).  Muscle strength testing in both upper extremities was 5/5 (normal) with no muscle atrophy.  Reflexes were 2+ (normal) in both biceps, triceps, and brachioradialis.  Sensory examination of both shoulders and inner/outer forearms was normal.  Sensory examination of both hand/fingers was decreased.  The examiner concluded that the radiculopathy of the middle and lower radicular groups on both sides was mild and sensory in nature.  

After a review of all the evidence, lay and medical, the Board finds that from February 18, 2016, the date of the VA examination, to January 10, 2017, 20 percent ratings under DC 8513 for mild incomplete paralysis in all radicular groups (major and minor) is appropriate.  38 C.F.R. § 4.124a.  A December 2016 VA treatment record notes that the Veteran complained of left arm numbness that occurred 3-4 times a week and lasting 1-2 hours.  However, the weight of the medical evidence does not establish moderate incomplete paralysis or complete paralysis of the lower or middle radicular groups (major and minor).  There is no medical evidence which characterizes the lower or middle radicular groups (major and minor) incomplete paralysis as moderate.  There is no medical evidence of complete paralysis of the lower or middle radicular groups.  Therefore, the Board finds that 20 percent disability ratings for both the right and left lower and middle radicular groups (major and minor) are not warranted.

DC 8511, middle radicular groups, and DC 8512, lower radicular groups, provide the same tiered evaluations for mild, moderate, and severe, incomplete paralysis, and complete paralysis, of the nerves.  Thus, a higher rating is not warranted for the right middle or lower radicular groups (major and minor) under DCs 8511 to 8712. 38 C.F.R. § 4.124a. 

Moreover, because the 20 percent ratings assigned from February 18, 2016 to January 10, 2017 under DC 8513 contemplate incomplete paralysis of the radicular groups affecting all shoulder, elbow, hand, and wrist movements, the Board finds that the assignment of separate ratings under different DCs would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.124a (DCs 8510, 8511, and 8512 addressing the functions of the upper, middle, and lower radicular groups).

Finally, the Board notes that additional evaluations for other neurological disabilities of the upper extremities are not warranted at this time.  The Veteran has not been found to have neurologic abnormalities aside from radiculopathy.  


ORDER

Entitlement to a schedular rating in excess of 20 percent prior to January 10, 2017, for DDD of the cervical spine is denied.

From February 18, 2016 to January 10, 2017, a separate rating of 20 percent for radiculopathy of the left upper extremity is granted.

From February 18, 2016 to January 10, 2017, a separate rating of 20 percent for radiculopathy of the right upper extremity is granted.


REMAND

The Veteran submitted to a VA spine examination in January 2017.  The Veteran's ranges of motion of his neck were: 3 degrees forward flexion, 10 degrees extension, 3 degrees right and left lateral flexion, 3 degrees right lateral rotation, and 10 degrees left lateral rotation.  The examiner determined that the reduced range of motion was due to a "false, fibrous ankylosis" rather than a fixed joint.  He explained that this condition results when muscles do not move over long periods of time, lose their flexibility, and become unable to move.  He noted that the Veteran maintains a "dysfunctional rigid, forward flexion of the upper torso/shoulders."  The VA examiner did not state whether this false ankylosis was equivalent to unfavorable ankylosis or favorable ankylosis.  Therefore, the Board finds that an addendum opinion must be obtained to determine whether the Veteran has favorable or unfavorable ankylosis before the Board can decide whether the Veteran is entitled to a schedular evaluation in excess of 30 percent from January 10, 2017.

The Board remanded the TDIU claim in December 2016.  In July 2017, the RO obtained the Veteran's vocational and rehabilitation records.  No Supplemental Statement of the Case was issued and there is no waiver for these records, which contain relevant information.  Thus, this claim must be returned to the AOJ for readjudication and issuance of a SSOC. See 38 C.F.R. §§ 19.38 (b)(3), 20.1304(c) (2016). (The amendment to 38 U.S.C. § 7105 by adding new paragraph (e) [Section 501] does not apply to this claim.)

Furthermore, in November 2013, the Board directed the AOJ to adjudicate whether the Veteran was entitled to TDIU under Section 4.16(b).  As part of that development, the Board requested evaluation by a vocational specialist to address the combined effects of all of his service-connected disabilities.  The opinion was not obtained.  Instead, the February 2016 examiner separately commented on the functional effects of each service-connected disability.  In the December 2016 remand, the Board cited Stegall v. West, 11 Vet. App. 268 (1998) and again requested evaluation by a vocational specialist to address the combined effects of all service-connected disabilities under Section 4.16(b).  The Board specifically found that the individual opinions fail to provide a full description of the effects of all service-connected disabilities and do not provide sufficient evidence in deciding the effect those disabilities have on employment.  Again, the opinion was not obtained and no explanation has been provided.  This must be done on remand.

In addition, the Board finds that the claim for entitlement to an extrachedular rating for the cervical spine disability prior to January 10, 2017, is inextricably intertwined with the TDIU claim.  See Brambley v. Principi, 17 Vet. App. 20 (2003).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who conducted the January 2017 VA spine examination (or another examiner if unavailable) for an addendum opinion.  The examiner should determine whether the Veteran's "false, fibrous ankylosis" is favorable or unfavorable.  A complete rationale should be provided.  If the requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.  The examiner is also instructed to conduct a neurological examination in accordance with VA rating criteria to determine the extent of the Veteran's bilateral upper extremity radiculopathy.

2. Obtain an opinion from an appropriately qualified professional to determine the combined functional effects of the Veteran's service connected disabilities on his ability to secure or follow a substantially gainful occupation from January 1, 2009 to February 3, 2014, and from February 4, 2014 to the present.  Document all efforts to obtain the requested opinion.  Please note that a social and industrial survey is not necessary.  In offering this opinion, the examiner should consider the Veteran's work history and educational background, but must not consider the Veteran's age.  The report should also indicate if there is any form of employment that the Veteran could perform during each of the specified time periods, and if so, what type.  A complete rationale should be provided.  If the requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3. Then, readjudicate the claims.  If any of the benefits sought remain denied, issue a SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


